Holmes, J.
The testimony as to the plaintiff’s habits was not admissible to contradict the evidence that he was intoxicated at the time of the accident. Neither was it admissible to meet the testimony brought out by the plaintiff on cross-examination, that he had been seen intoxicated several times before the accident. The latter testimony was immaterial, and the plaintiff was not entitled to contradict it. McCarty v. Leary, 118 Mass. 509. Shurtleff v. Parker, 130 Mass. 293, 297. Lamagdelaine v. Tremblay, 162 Mass. 339. Alexander v. Kaiser, 149 Mass. 321. Harrington v. Lincoln, 2 Gray, 133.

Exceptions sustained.